Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the closest prior art, Ripley et al (US 10,090,811) disclose an electronic device (figs. 1, 2, 5) comprising: a power amplifier (PA 154) configured to amplify a transmission signal (col 4, lines 7-19; col 2, lines 35-49); a switch (142) configured to set a path of a signal outputted from the PA (154) (fig. 1; col 4, lines 7-19); a bias control circuit (232; fig. 2) configured to control the supply of a current driving the PA (154) (col 5, lines 44-50); and a voltage protection circuit (210, 250) configured to provide a main control signal for reducing the bias to the power amplifier based on a battery voltage (                        
                            
                                
                                    V
                                
                                
                                    D
                                    D
                                
                            
                            )
                             
                        
                    providing a driving power of the electronic device, and forward the main control signal to the bias control circuit (232) (col 6, line 1 – col 7, line 32; col 10, lines 5-27), wherein, in response to receiving the main control signal from the voltage protection circuit (250), the bias control unit stops the supply of the bias current driving the PA (col 6, line 66 – col 7, line 7).
However, the cited prior art fails to disclose or suggest the voltage protection circuit is configured to provide a main control signal for turning off the power amplifier earlier than turning off the switch based on a battery voltage providing a driving power of the electronic device, and forward the main control signal to the bias control circuit, wherein, in response to receiving the main control signal instructing to turn off the PA from the voltage 
	Regarding claim 14, the closest prior art, Ripley et al (US 10,090,811) disclose an electronic device (figs. 1, 2, 5) comprising: a power amplifier (154) configured to amplify a transmission signal (col 4, lines 7-19; col 2, lines 35-49); a switch (142) configured to set a path of a signal outputted from the PA (154) (fig. 1; col 4, lines 7-19); a bias control circuit (232; fig. 2) configured to control the supply of a current driving the PA (154) (col 5, lines 44-50); and a voltage protection circuit (210, 250) configured to provide a main control signal for reducing the bias to the power amplifier based on a battery voltage (                        
                            
                                
                                    V
                                
                                
                                    D
                                    D
                                
                            
                            )
                             
                        
                    providing a driving power of the electronic device, and forward the main control signal to the bias control circuit (232) (col 6, line 1 – col 7, line 32; col 10, lines 5-27), wherein, in response to receiving the main control signal from the voltage protection circuit (250), the bias control unit stops the supply of the bias current driving the PA (col 6, line 66 – col 7, line 7).   
Park et al (KR 10-0813909) disclose an electronic device (fig. 1, 2) comprising: a plurality of antennas (210, 340) (pg. 3, lines 8-11; pg. 3, lines 19-20); a first plurality of phase converters (3300; fig. 1) configured to convert a phase of a transmitted signal for transmitted signal beamforming (pg. 3, lines 42-43); a plurality of power amplifiers (PAs 3310; fig. 1) configured to amplify the transmitted signal (pg. 3, lines 43-46); a plurality of low noise amplifiers (LNAs 2200; fig. 1) configured to amplify a received signal (pg. 3, line 21-22); a second plurality of phase converters (2210; fig. 1) configured to convert a phase of a received signal (pg. 3, lines 11-14).
However, the cited prior art fails to disclose or suggest a plurality of switches configured to selectively connect the plurality of PAs or the plurality of LNAs with the plurality of antennas; the voltage protection circuit configured to provide a main control signal turning off the plurality of PAs earlier than turning off the plurality of switches in response to abnormality occurring in a battery voltage providing a driving power of the electronic device, and to forward the main control signal to the bias control circuit, wherein the bias control circuit stops the supply of a bias current driving the plurality of PAs in response to receiving the main control signal instructing to turn off the plurality of PAs from the voltage protection circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648